Certification Pursuant to Rule 30a-2(a) under the 1940 Act and Section 302 of the Sarbanes-Oxley Act I, Mark D . Quam, certify that: 1. I have reviewed this report on Form N-Q of Versus Capital Multi-Manager Real Estate Income Fund LLC; 2. Based on my knowledge , this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made , in light of the circumstances under which such statements were made , not misleading with respect to the period covered by this report ; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed ; 4. The registrant's other certifying officer(s) and I are responsible for establishing and maintaining disclosure contro l s and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3( d) und er the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedure s, or caused such disclosure controls a nd procedures to be designed under our s upervision , to ensure that material information relating to the registrant , including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting , or caused such internal control over financial reporting to be designed under our supervision , to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles ; (c) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of th e disclosure controls and procedures , as of a date within 90 d ays prior to the filing date of this report , based on such evaluation ; and (d) Disclosed in this report any change in the regi s trant' s internal control over financial reporting that occurred during the regi st rant' s most rec e nt fiscal quarter that has materially affected, or is reasonabl y likel y to materially affect , the registrant's internal control over financial reporting ; and 5. The registrant's other certifying officer(s) and I have disclosed to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent funct i ons): (a) All s ignificant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record , process , s ummari ze, and report financial information ; and (b) Any fraud, whether or n ot material , that involves management or ot h er emp l oyees w ho have a sig nifi cant role in the registrant's internal control over fina nci al reporting. Date: 8/23/2013 /s/ Mark D. Quam Mark D. Quam , Chief Executive Officer (princ ip al executive officer) Certification Pursuant to Rule 30a-2(a) under the 1940 Act and Section 302 of the Sarbanes-Oxley Act I, William R. Fuhs, Jr. , certify that: 1. I have reviewed this report on Form N-Q of Versus Capital Multi-Manager Real Estate Income Fund LLC; 2. Based on my knowledge , this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made , in light of the circumstances under which such statements were made , not misleading with respect to the period covered by this report ; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed ; 4. The registrant's other certifying officer(s) and I are responsible for establishing and maintaining disclosure contro l s and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3( d) und er the Investment Company Act of 1940) for the registrant and have: (a ) Designed such disclosure controls and procedure s, or caused such disclosure controls a nd procedures to be designed under our s upervision , to ensure that material information relating to the registrant , including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b ) Designed such internal control over financial reporting , or caused such internal control over financial reporting to be designed under our supervision , to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles ; (c) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of th e disclosure controls and procedures , as of a date within 90 d ays prior to the filing date of this report , based on such evaluation ; and (d) Disclosed in this report any change in the regi s trant' s internal control over financial reporting that occurred during the regi st rant' s most rec e nt fiscal quarter that has materially affected, or is reasonabl y likel y to materially affect , the registrant's internal control over financial reporting ; and 5. The registrant's other certifying officer(s) and I have disclosed to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent funct i ons): (a) All s ignificant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record , process , s ummari ze, and report financial information ; and (b) Any fraud, whether or n ot material , that involves management or ot h er emp l oyees w ho have a sig nifi cant role in the registrant's internal control over fina nci al reporting. Date: 8/23/2013 /s/ William R. Fuhs, Jr. William R. Fuhs, Jr. , Chief Financial Officer (princ ip al financial officer)
